Title: To Benjamin Franklin from Fizeaux, Grand & Cie., 6 June 1782
From: Fizeaux, Grand & Cie.
To: Franklin, Benjamin


Monsieur
Amsterdam le 6 Juin 1782
Pour nous rembourser des acceptations de M. Adams à nôtre domicile que nous acquitons conformement à vos ordres, & dont vous avéz la notte, nous avons pris la liberté de tirer aujourd’hui sur Vôtre Excellence


écus 2200.
}
à 3 usances à notre ordre


“ 2300.


écus 4500 ensemble dont nous creditons le Compte des Etats unis de l’amerique au Che. de 53 ⅝ en B f. 6032.\6.— dans la persuasion que vous voudrés bien accueillir nos traittes.

Nous avons l’honneur d’être avec une parfaite Consideration, Monsieur Vos trés humbles & tres obeissans Serviteurs
FIZEAUX Grand Comp
S. E. Monsieur Francklin, à Passi.
 
Notation: Fizeaux Grand & Co. 6. Juin 1782.
